DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Preliminary amendment filed 20 March 2020 is acknowledged.  Claim 21 has been cancelled.  Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of species a, FIGS. 1, 2, and 6-8, claims 1, 2, 4, 7-15, 17, and 20 in the reply filed on 17 December 2021 is acknowledged.
Claims 3, 5, 6, 16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 December 2021.
Claims 12-14 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species c.  Accordingly, claims 1, 2, 4, 7-11, 15, 17, and 20 will be examined on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 20 March 2020 has been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 7-11, 15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the limitation, “a plurality of first ground regions [ ] adjacent to only at least some of the plurality of first pixels.”  The language “only at least some of the plurality of first pixels,” renders the claim indefinite because it is unclear whether the language encompasses situations wherein the plurality of first ground regions are adjacent to all of the plurality of first pixels such as described in dependent claim 2, or whether the plurality of first ground regions are adjacent to only some of the plurality of first pixels non-inclusive of all of the first pixels.  Further, it is unclear whether the plurality of first ground regions may be adjacent to pixels other than the plurality of 
Claims 2, 4, 7-11, 15, and 17 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 9,942,461, hereinafter Kim ‘461) of record in view of Yamaguchi (US Patent Application Publication 2016/0133865, hereinafter Yamaguchi ‘865).
With respect to claim 1, Kim ‘461 teaches (FIGs. 5A and 17) a pixel array included in an auto-focus image sensor substantially as claimed, comprising:
a substrate (51) including a first surface (51a) and a second surface (51b) opposite to the first surface, a gate electrode (“gate electrode”; col. 1, ln. 48-52) being disposed on the first surface (col. 12, ln. 27-45);

a deep device isolation region (53) in the substrate (51), the deep device isolation region extending substantially vertically from the second surface (51b) of the substrate to isolate the plurality of pixels (20 and 21) from each other (col. 12, ln. 27-45); and
a plurality of first ground regions (63) adjacent to the first surface (51a) in the substrate (51) (col. 12, ln. 46 – col. 13, ln. 6).
Thus, Kim ‘461 is shown to teach all the features of the claim with the exception of wherein the plurality of first ground regions are adjacent to only at least some of the plurality of first pixels.
However, Yamaguchi ‘865 teaches (FIGs. 1 and 3) a plurality of first ground regions (72) adjacent to only at least some of a plurality of first pixels (2PA and 2PB) configured to detect a phase difference to discharge unnecessary signal ([0105-0106]).  Yamaguchi ‘865 demonstrates that an image sensor may be formed with ground regions adjacent to only phase difference pixels.  Applying the teachings of Yamaguchi ‘865 to Kim ‘461 would remove the ground regions (63) from the image detecting pixels (21).  Such a modification would result in a device that has fewer components and thus more efficiently utilizes the limited space available on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of first ground 

With respect to claim 2, Kim ‘461 and Yamaguchi ‘865 teach the device as described in claim 1 above, but primary reference Kim ‘461 does not explicitly teach the additional limitation wherein: a number of the plurality of first ground regions is equal to a number of the plurality of first pixels, and the plurality of first ground regions are adjacent to all of the plurality of first pixels.
However, Yamaguchi ‘865 teaches (FIGs. 1 and 3) a number of a plurality of first ground regions (72) is equal to a number of a plurality of first pixels (2PA and 2PB) configured to detect a phase difference, and the plurality of first ground regions are adjacent to all of the plurality of first pixels to discharge unnecessary signal ([0105-0106]).  Yamaguchi ‘865 demonstrates that an image sensor may be formed with ground regions adjacent to only phase difference pixels.  Applying the teachings of Yamaguchi ‘865 to Kim ‘461 would remove the ground regions (63) from the image detecting pixels (21) such that the number of ground regions would equal and be adjacent to all of the first pixels (2PA and 2PB).  Such a modification would result in a device that has fewer components and thus more efficiently utilizes the limited space available on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a number of the plurality of first ground regions of Kim ‘461 equal to a number of the plurality of first pixels, and the 

With respect to claim 4, Kim ‘461 teaches wherein: the substrate (51) contains impurities of a first-conductivity type (P-type), and the plurality of first ground regions (63) contain a same type of impurities as the substrate at a density higher than that of the substrate (col. 12, ln. 46 – col. 13, ln. 6).
With respect to claim 7, Kim ‘461 teaches further comprising: a light shielding pattern (79) on the substrate (51), the light shielding pattern being configured such that an amount of first light incident on each of the plurality of first pixels being smaller than an amount of second light incident on each of the plurality of second pixels (col. 14, ln. 20-27).
With respect to claim 8, Kim ‘461 teaches wherein: the first light and the second light are incident through the second surface (51b), and the light shielding pattern (79) is on the second surface (col. 14, ln. 20-27).
With respect to claim 9, Kim ‘461 teaches wherein: the deep device isolation region (53) has a mesh structure, the light shielding pattern (79) has a mesh structure overlapping the deep device isolation region in a plan view, and an area of the light shielding pattern on each of the plurality of first pixels is greater than an area of the light shielding pattern on each of the plurality of second pixels (col. 1, ln. 65 – col. 2, ln. 8).
With respect to claim 10, Kim ‘461 teaches wherein the light shielding pattern (79) includes: a plurality of first openings (332) at least partially exposing the plurality of first pixels (20, 20R, 20L, 20D, and 20U) (col. 10, ln. 66 – col. 11, ln. 40).
With respect to claim 11, Kim ‘461 teaches further comprising: a plurality of color filters (87) on the light shielding pattern (79); and a plurality of micro lenses (35) on the plurality of color filters (col. 14, ln. 28-33).
With respect to claim 15, Kim ‘461 teaches wherein a depth of the deep device isolation region (53) is smaller than a thickness of the substrate (51) (col. 16, ln. 26-41).
With respect to claim 17, Kim ‘461 teaches wherein each of the plurality of pixels includes: a photoelectric conversion region (PD) in which photoelectric conversion is performed based on incident light; and a floating diffusion region (FD) configured to accumulate photo-charges collected in the photoelectric conversion region (col. 12, ln. 46 – col. 13, ln. 6).

With respect to claim 20, Kim ‘461 teaches (FIGs. 1, 5A, and 17) an auto-focus image sensor substantially as claimed, comprising:
a pixel array (30) configured to generate a plurality of analog pixel signals (“The outputted signals pass through an analog signal processing part 109 and are then converted into digital signals in an analog/digital (A/D) converter 110”) based on incident light, the plurality of analog pixel signals representing phase difference information (detected in first pixels 20, 20R, 20L, 20D, and 20U) and image information (detected in second pixels 21) (col. 7, ln. 41-45); and

wherein the pixel array includes:
a substrate (51) including a first surface (51a) and a second surface (51b) opposite to the first surface, a gate electrode (“gate electrode”; col. 1, ln. 48-52) being disposed on the first surface (col. 12, ln. 27-45);
a plurality of pixels (20 and 21) in the substrate (51), the plurality of pixels including a plurality of first pixels (20, 20R, 20L, 20D, and 20U) configured to detect a phase difference and a plurality of second pixels (21) configured to detect an image (col. 10, ln. 66 – col. 11, ln. 40);
a deep device isolation region (53) in the substrate (51), the deep device isolation region extending substantially vertically from the second surface (51b) of the substrate to isolate the plurality of pixels (20 and 21) from each other (col. 12, ln. 27-45); and
a plurality of first ground regions (63) adjacent to the first surface (51a) in the substrate (51) (col. 12, ln. 46 – col. 13, ln. 6).

However, Yamaguchi ‘865 teaches (FIGs. 1 and 3) a plurality of first ground regions (72) adjacent to only at least some of a plurality of first pixels (2PA and 2PB) configured to detect a phase difference to discharge unnecessary signal ([0105-0106]).  Yamaguchi ‘865 demonstrates that an image sensor may be formed with ground regions adjacent to only phase difference pixels.  Applying the teachings of Yamaguchi ‘865 to Kim ‘461 would remove the ground regions (63) from the image detecting pixels (21).  Such a modification would result in a device that has fewer components and thus more efficiently utilizes the limited space available on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of first ground regions of Kim ‘461 adjacent to only at least some of the plurality of first pixels as taught by Yamaguchi ‘865 to discharge unnecessary signal and to have fewer components and thus more efficiently utilize the limited space available on the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US Patent Application Publication 2016/0006965) teaches first pixels to detect a phase difference and second pixels to detect an image; and

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826